Title: Continental Congress Report on Subsistence for the Army in Lieu of Rations, 3 December 1782
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] December 3, 1782
The Committee to whom was referred the letter from the Superintendant of Finance and the Secretary at War respecting the subsistence of the army for the ensuing year pray leave to report in favour of the following resolutions
Resolved that after the last day of december Inst, in lieu of the rations hitherto allowed to the officers of the army including those for servants they shall be allowed subsistance money at the rate of four dollars per month for each ration, provided that where circumstances in any case shall not permit the payment of such subsistence money, they shall draw their rations as heretofore.
Resolved, that after the forementioned period, in lieu of the pay and rations allowed to the officers of the Hospital department (including rations for servants) they shall be intitled to the following monthly pay and subsistence, provided in like manner that where the said subsistence money shall not be paid, they shall be intitled to draw an equivalent number of rations at the rate of four dollars for each ration per month


To the Director
102 
dollars
pay
60 
dollars
subsistence

Dy Director & Physician each
100 
do.
do.
48 
do.
do.

Surgeons
90 
do.
do.
40 



Apothecary & Purveyor each
9⟨2⟩
do.
do.
⟨32⟩
do.
do.

Dy Apothecary & Purveyor each
59 
do.
do.
16 
do.
do.

Mates
42 
dollars
pay
12 
do.
subsistence

Stewards
31 
do.

8 
do.
do.

Ward Masters
21 
do.

8 
do.
do.


